Citation Nr: 0425985	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
right ring finger deformity.   
 
2.  Entitlement to an increased (compensable) rating for two 
scars on the right leg.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from July 1977 to July 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO rating decision which 
denied an increased (compensable) rating for a right ring 
finger deformity and denied an increased (compensable) rating 
for two scars on the right leg.  The veteran provided 
testimony at a personal hearing at the RO in February 2000.  
In September 2002, the Board undertook additional development 
of the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation which was later invalidated.  In July 2003, the 
Board remanded this appeal to the RO for further action.  


REMAND

The veteran was last afforded a VA hand, thumb, and fingers 
examination in June 1999.  He reported hat he injured his 
right ring finger playing football in the service and that he 
had subsequently been unable to fully extend the distal 
phalanx of his right ring finger.  He stated that he had some 
occasional pain in that joint, but that he did not take any 
medication.  The veteran denied that he had swelling.  He 
also indicated that he had a boil on his right lower leg in 
the proximal lateral aspect of his calf while in the service.  
The veteran stated that after the boil was excised and 
drained, he subsequently developed a scar.  It was noted that 
he reported that he had suffered no problems with the scar 
since his discharge from service.  

The examiner reported that there was no swelling in the 
distal proximal interphalangeal joint of the right ring 
finger.  The examiner stated that the veteran could not 
extend the finger fully and that its non-flexed position was 
in a 30-degree angulation from full extension.  It was noted 
that the veteran cold flex the joint to 80 degrees and that 
there was no appreciable to the joint at the time of the 
examination.  The examiner indicated that X-rays were taken 
which revealed an evulsion fracture in the proximal end of 
the distal phalanx indicative of an evulsed extension tendon.  
As to the veteran's scars on the right leg, the examiner 
reported that the he had a 2 by 2 oval, flat, non-tender scar 
on the lateral proximal aspect of his right lower leg.  It 
was noted that the scar did not adhere to the underlying 
tissue and that there was no evidence of tissue loss beneath 
the scar.  The examiner stated that there was no 
inflammation, edema, or keloid formation.  The examiner noted 
that there was slight hyperpigmentation to the scar, but that 
it was non-tender and that there was no disfigurement 
associated with the condition.  The impression was hammer 
finger, right ring finger, secondary to evulsed tendon and 
scar right lower leg, asymptomatic.  

The Board observes that the VA examiner only discussed one 
scar.  The veteran is seeking an increased rating for two 
scars on his right leg.  Additionally, the examiner described 
the one scar as a 2 by 2 oval, flat, non-tender scar.  It is 
unclear whether the examiner was referring to inches or 
centimeters.  

Additionally, the record indicates that the veteran has 
received subsequent treatment for his right ring finger 
disability since the June 1999 examination.  The Board also 
notes that there have been changes to the rating criteria 
concerning finger disabilities and scars since the June 1999 
examination.  

The Board observes that the RO did attempt to schedule the 
veteran for VA examinations (as previously requested by the 
Board) on three occasions.  However, there is a notation in 
the record that the veteran is incarcerated at the Hinds 
County Corrections Center and that he did not receive the 
appointment letters for examinations scheduled in April 2003.  
The record also indicates that the Hinds County Corrections 
Center could not bring the veteran to examinations that were 
scheduled on May 6, 2003.  It is further noted that the 
veteran failed to report for examinations scheduled on May 
15, 2003.  There is a notation on the appointment letter for 
the May 15, 2003 examinations stating, "released see 
attached notes".  It is unclear whether the notation means 
that the veteran has subsequently been released or whether it 
means something else.  Another VA memorandum dated on May 15, 
2003, indicates that the veteran is in the Hinds County 
Correction facility in Raymond and that the facility did not 
bring him to examinations on two occasions even though they 
were contacted by the VA.  

The VA's ability to provide assistance to incarcerated 
veterans is limited by the circumstances of the veteran's 
incarceration.  See Bolton v. Brown, 8 Vet.App. 185, 191 
(1995).  Although the VA does not have the authority under 38 
U.S.C.A. § 5711 (West 2002) to require a correctional 
institution to release a veteran so that the VA can provide 
him the necessary examination at the closest VA medical 
facility, the VA's duty to assist an incarcerated veteran 
extends to arranging for an adequate evaluation within the 
prison facility.  Bolton, supra.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any recent treatment records and providing him with current 
VA examinations.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

Accordingly, his case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
during and since March 2000 for problems 
with his right ring finger and for scars 
on the right leg, and the RO should then 
obtain copies of the related records.  

2.  The RO should have the veteran undergo 
a VA orthopedic examination to determine 
the severity of his service-connected 
right ring finger deformity.  The claims 
folder must be provided to and reviewed by 
the examiner.  All signs and symptoms 
necessary for rating the right ring finger 
disability under the old and new rating 
criteria for limitation of motion or 
ankylosis of fingers, including Diagnostic 
Code 5227, should be reported.  The 
examiner should indicate whether there is 
limitation of motion of the other right 
hand fingers or interference with overall 
function of the right hand as a result of 
the service-connected right finger 
deformity.  The examiner should report 
range of motion, in degrees, of the right 
ring finger, and of any other affected 
right hand fingers, and should note any 
objective evidence of pain on motion.  As 
to the right ring finger, and any other 
affected fingers of the right hand, the 
examiner indicate whether the veteran can 
bring the fingertips within 2 inches (5.1 
cm) of the proximal transverse crease of 
the palm, with the fingers flexed to the 
extent possible.  

2.  Also arrange for the veteran to 
undergo a VA skin examination to determine 
the severity of his two service-connected 
scars of the right leg.  The claims folder 
should be provided to and reviewed by the 
examiner.  The examiner should 
specifically note that the two service-
connected scars of the right leg are: (1) 
an abscess scar on the lateral aspect of 
the leg, just below the kneecap; and (2) a 
laceration scar of the lateral aspect of 
the right leg, just above the ankle.  As 
to each of these two service-connected 
right leg scars, the examiner should 
describe all signs and symptoms necessary 
for rating the scars under the old and new 
rating criteria, including the new 
criteria of Diagnostic Codes 7801 to 7805.  
As to each of the two service-connected 
right leg scars, the examiner should 
provide accurate measurements of sizes of 
affected areas, indicate whether the scars 
are deep or superficial (i.e., whether 
there is any underlying soft tissue 
damage), indicate whether either scar is 
unstable (i.e., whether for any reason 
there is frequent loss of cover of skin 
over the scars), indicate whether either 
scar is painful on examination, and 
indicate whether and to what extent there 
is any limitation of motion due to the 
scars.  

4.  Thereafter, the RO should review the 
claims for increased ratings for a right 
ring finger and for two scars on the right 
leg.  If the claims are denied, the RO 
should issue a supplemental statement of 
the case to the veteran, and he should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


